DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 22 November, 2019.
Claims 1 - 20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The Claims are Directed to Non-Statutory Subject Matter
Claims 15 – 20 are rejected under 35 U.S.C. 101 because the claims are not directed to one of the statutory categories (process, machine, manufacture or composition). Claims 15 – 20 are directed to a computer program product comprising a computer-readable storage medium; however, computer-readable storage medium may reasonably be construed to include signals or carrier waves, which are not directed to one of the statutory categories (process, machine, manufacture or composition) and is non-statutory. For example the specification discloses that the medium may communicate, propagate or transport the program for use. In order to overcome this rejection, applicant may amend Claims 15 - 20 to positively recite a “non-transitory” computer-readable storage medium.
The Claims are Directed to a Judicial Exception without Significantly More
The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 1 is representative. Claim 1 recites:
A computer-implemented method, comprising:
obtaining first medical imaging data of a first imaging type as source imaging data;
identifying a second imaging type to be generated from the source imaging data; 
identifying a parameter set for the second imaging type;
modeling a second medical imaging data of the second imaging type from the medical imaging data of the first imaging type based on the parameter set; and 
generating a set of synthetic images from the first medical imaging data based on the modeled second medical imaging data, the set of synthetic images having the second imaging type.
Claim 15 recites medium with instructions executed by a processor, and Claim 8 recites a system that executes the steps of the method recited in Claim 1.
Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.

STEP 1
The claims are directed to a system, and a method which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
modeling a second medical imaging data of the second imaging type from the medical imaging data of the first imaging type based on the parameter set; and 
generating a set of synthetic images from the first medical imaging data based on the modeled second medical imaging data, the set of synthetic images having the second imaging type.
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The claims, as illustrated by Claim 1, also recite a mathematical formula or relationship. The claims model imaging data of a second type from imaging data of a As such, the claims recite a mathematical formula or relationship.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
obtaining first medical imaging data of a first imaging type as source imaging data;
identifying a second imaging type to be generated from the source imaging data; 
identifying a parameter set for the second imaging type.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The computer is recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Obtaining first medical image data is an extra-solution data gathering step. Similarly, identifying second imaging type and parameters are disclosed as being user selection on a GUI. As above, gathering data about the type of image type to convert to, and its related parameters is an extra-solution data gathering step that does not add a meaningful limitation to the abstract idea. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract conversion process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract conversion process. Obtaining or receiving information such as images and user selections, are well-understood, routine and conventional computer functions – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Storing and retrieving information from memory is a routine and conventional computer Versata and OIP Tech.
The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a computer/processor and memory, computer-readable medium). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of imaging types (2, 3, 7, 9, 10, 14, 16, 17, 20); those that recite additional abstract ideas including: converting a first dimensionality to a second dimensionality (6, 13); those that recite well-understood, routine and conventional activity or computer functions; those that recite insignificant extra-solution activities; generating and inserting imaging attributes/abnormalities into images (4, 5, 11, 12, 18, 19); - this is a data gathering step to obtain data to train an algorithm; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to 
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 8 - 20 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 6 – 10, 13 – 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Homann et al.: (US PGPUB 2017/0316588 A1).


CLAIMS 1, 8 and 15
Homann discloses a system and method for generating synthetic mammograms from tomosynthesis data that includes the following limitations:
A computer-implemented method; (Homann 0007), 
comprising:
obtaining first medical imaging data of a first imaging type as source imaging data; (Homann 0002, 0009);
identifying a second imaging type to be generated from the source imaging data; (Homann 0009);
identifying a parameter set for the second imaging type; (Homann 0009, 0012, 0043, 0049, 0050);
modeling a second medical imaging data of the second imaging type from the medical imaging data of the first imaging type based on the parameter set; and generating a set of synthetic images from the first medical imaging data based on the modeled second medical imaging data, the set of synthetic images having the second imaging type; (Homann 0003, 0009, 0043 – 0045, 0049, 0050).
Homann discloses a system and method for generation synthetic mammograms from tomosynthesis data. The system obtains a 3D tomographic image and uses a computational model – i.e. forward projection methods – to model and generate synthetic images from the 3D volume. The model is based on a weight function for various parameters.
CLAIMS 2, 3, 6, 7, 9, 10, 13, 14, 16, 17 and 20
Homann discloses the limitations above relative to Claims 1, 8 and 15. Additionally, Homann discloses the following limitations:
wherein the first imaging type is distinct from the second imaging type, the first imaging type being volumetric computerized tomography scan data and the second imaging type being tomosynthesis x-ray/x-ray data; (Homann 0009, 0016, 0021, 0024);
wherein modeling the second medical imaging data converts a first dimensionality of the first medical imaging data to a second dimensionality of the second medical imaging data; wherein the first medical imaging data is three-dimensional imaging data and the second medical imaging data is two-dimensional imaging data; (Homann 0009, 0016, 0021, 0024).
Homann discloses converting from a volumetric image to planar x-ray image.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 5, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Homann et al.: (US PGPUB 2017/0316588 A1) in view of Jin et al.: (US PGPUB 00330915 A1).
CLAIMS 4, 5, 11, 12, 18 and 19
Homann discloses the limitations above relative to Claims 1, 8 and 15. With respect to the following limitations:
generating one or more imaging attributes for the second medical imaging data; and inserting the one or more imaging attributes into one or more synthetic images of the set of synthetic images; wherein the one or more imaging attributes represent one or more medical imaging abnormalities; (Jin 0036 – 0038, 0044 – 0050).
Homann discloses a system and method for generation synthetic mammograms from tomosynthesis data so that diagnostically relevant structures can be identified (0042). The system uses a CAD image feature detector based on a library of features for different types of abnormalities (0078). Homann does not teach training for the CAD image feature detector. Jin discloses a system for measuring structures in images that includes training a support vector machine (SVM) machine learning model using a library of training data. Training data may be from a variety of sources including simulated training data where simulated images are generated based on the effects that an abnormality have on an x-ray image. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the synthetic mammogram system of Homann so as to have included generating simulated images of abnormalities to use as training data, in accordance with the teaching of Jin, in order to reduce the number of real images that need to be obtained and prepared for training.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2008/0118020 A1 to Thibault et al. discloses a medical imaging system that includes forward projection of an image volume.
US PGPUB 2015/0042658 A1 to Erhard et al. discloses an imaging system that includes forward projection of a tomosynthesis image.
US 10,448,911 B2 to Erhard et al. discloses a medical imaging system that includes forward projection of an image volume.
US PGPUB 2018/0204315 A1 to Plihal et al. discloses an image defect detector that uses simulated training data that resembles defects.
2018/0071452 A1 to Sharma et al. discloses a medical imaging system that includes training a machine learning model using simulated training data that represents defects.
US PGPUB 2018/0247227 A1 to Holtman discloses a machine learning algorithm for analyzing medical images that includes training the algorithm with simulated images.
US PGPUB 2018/0197048 A1 to Micks et al. discloses a leak detection system that analyzes images for anomalies using a classifier trained using simulated images of spills.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Date: 9 August, 2021